Citation Nr: 0002719	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1942 to July 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied an 
increased evaluation for the veteran's generalized anxiety 
disorder (rated 30 percent under diagnostic code 9400).  The 
veteran submitted a notice of disagreement in December 1997, 
and the RO issued a statement of the case in April 1998.  The 
veteran submitted a substantive appeal in September 1998.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested primarily by 
depressed mood, anxiety, suspiciousness, somatic complaints, 
and mild memory loss that produce no more than definite 
social and industrial impairment; impaired judgment, impaired 
abstract thinking, flattened affect, panic attacks, and 
circumstantial or stereotyped speech are not shown.

2.  Reduction of reliability, flexibility, and efficiency 
levels to the point of considerable industrial impairment and 
impairment in the ability to maintain effective or favorable 
relationships with people are not shown or more nearly 
approximated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9400 
(effective prior to November 7, 1996), 4.130, Code 9400 
(effective as of November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1942 to July 
1944.

Service medical records show that the veteran was examined in 
1942 for generalized aching with no pathology.  The 
examiner's impression was a mild neurosis, and the veteran 
was allowed to return to duty.  Service medical records show 
that the veteran was treated for mild gastric neurosis in 
1943.  In 1944, the veteran was diagnosed with 
psychoneurosis, anxiety type, severe, and was discharged from 
service.

A July 1944 RO rating decision granted service connection for 
psychoneurosis, anxiety type with somatic complaints, and 
assigned a 30 percent evaluation under diagnostic code 1083, 
effective from July 1944.

An April 1947 RO rating decision decreased the evaluation for 
anxiety with mild social and industrial limitations from 30 
percent to 10 percent, effective from June 1947.

A December 1951 RO rating decision decreased the evaluation 
for anxiety with mild social and industrial limitations from 
10 percent to zero percent, effective from February 1952.

A February 1984 RO rating decision increased the evaluation 
for generalized anxiety disorder with history of somatic 
complaints from zero percent to 10 percent, effective from 
August 1983.

A February 1993 RO rating decision continued the 10 percent 
rating for generalized anxiety disorder with history of 
somatic complaints.  The veteran disagreed with this rating 
decision and submitted an appeal.

Records show that an MRI of the veteran's brain in May 1995 
reflected cerebellar atrophy.

VA outpatient records show that, in February 1996, the 
veteran reported forgetfulness and that his memory was poor.  
An assessment noted by the examiner at the time was possible 
beginning dementia.  

In August 1996, the Board increased the evaluation for 
generalized anxiety disorder with history of somatic 
complaints from 10 percent to 30 percent, effective from 
December 1992.  The Board found that the veteran's 
generalized anxiety disorder was manifested by feelings of 
depression, anxiety, and somatic complaints, and probably was 
productive of definite social and industrial impairment.

The veteran underwent a VA examination in July 1997.  He 
reported that he has had "bad nerves" for the past 60 
years.  He reported that he was tense and anxious, and was 
easily upset.  The veteran reported that he fixed watches 
most of his life, and that he now fixed an occasional clock.  
The veteran reported spending most of his time around the 
house, and that he got along with his family.  Upon 
examination, the veteran was alert, cooperative, and neatly 
dressed.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or ticks.  The 
veteran's mood was somewhat tense; his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  The veteran was oriented 
times three; both remote memory and recent memory were good.  
Insight and judgment appeared to be adequate, as did 
intellectual capacity.  Anxiety attacks were not reported.  
The veteran was diagnosed with generalized anxiety disorder, 
mild.

An August 1997 RO rating decision continued the 30 percent 
rating for generalized anxiety disorder with history of 
somatic complaints.

VA medical records show that the veteran was treated for his 
anxiety disorder on an outpatient basis, and that he attended 
individual psychotherapy sessions approximately once every 
two weeks in 1997.  Records show that it was considered 
beneficial for the veteran to have an outlet for venting his 
frustrations.

The veteran and his wife testified at a hearing in July 1998.  
The veteran testified that he stopped working at age 62 
because he could not handle the work due to his nerves.  The 
veteran testified that he could not concentrate, and that he 
would get confused and irritated.  The veteran also testified 
that he was depressed; that his only relationships were with 
his wife and family; and that he would at times have 
outbursts and anger directed at his children.  The veteran's 
wife testified that the veteran has memory loss and short-
term memory problems.  When the veteran's wife was asked if 
the veteran had panic attacks, she described episodes of 
anger and depression.

VA medical records show that the veteran was treated for 
anxiety in July 1998 and in September 1998.  The veteran 
requested a prescription for Activan.  He reported that he 
gets irritated easily with his family and others, and that he 
was depressed.  The veteran denied suicidal ideations.  The 
examiner's impression was anxiety disorder in partial 
remission, with prognosis guarded.

B.  Legal Analysis

The veteran's claim for an increased evaluation for 
generalized anxiety disorder is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings
(rating schedule) which represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The evidence indicates that the veteran's psychiatric 
problems have been classified primarily as generalized 
anxiety disorder.  The Board will evaluate the psychiatric 
symptoms as generalized anxiety disorder under diagnostic 
code 9400 and consider all of the psychiatric symptoms as a 
manifestation of this disorder.

A 30 percent evaluation is warranted for generalized anxiety 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9400, effective prior to Nov. 7, 1996.

The regulations for evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder will be rated 
as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has 
received VA outpatient treatment, as well as individual 
therapy and medications for a generalized anxiety disorder.  
A report of the 1997 VA examination reflects few abnormal 
clinical findings and not more than mild symptomatology 
attributed to the veteran's generalized anxiety disorder.  
While both the veteran and his wife testified to the effect 
that the veteran was experiencing memory loss problems, the 
VA examiner noted that both the veteran's remote memory and 
recent memory were good.  More recent medical evidence 
attributes the veteran's complaints of forgetfulness to 
possible beginnings of dementia.  

In this case, recent reports of the veteran's VA psychiatric 
evaluations and the hearing testimony show that his service-
connected generalized anxiety disorder is manifested 
primarily by depressed mood, anxiety, suspiciousness, somatic 
complaints, and mild memory loss.  While the Board notes that 
the 1997 VA examination did not include a GAF (Global 
Assessment of Functioning) score, the overall medical 
evidence reflects only mild symptomatology due to the 
veteran's service-connected generalized anxiety disorder.  
The Board finds that a 30 percent rating for generalized 
anxiety disorder under diagnostic code 9400, both old and 
new, best represents his disability picture.  The evidence of 
record does not demonstrate impaired judgment, impaired 
abstract thinking, flattened affect, panic attacks, 
circumstantial or stereotyped speech, or other manifestations 
associated with the generalized anxiety disorder to support 
the assignment of a rating in excess of 30 percent under the 
above-noted diagnostic code.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER


An increased rating for generalized anxiety disorder is 
denied.





		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

